Order, Supreme Court, New York County (Charles H. Solomon, J.), entered on or about July 28, 2006, which denied defendant’s resentencing application, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1976]). We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur—Lippman, P.J., Mazzarelli, Saxe, Williams and Buckley, JJ.